       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 1 of 36




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Tyler Schultz, on behalf of himself
 individually and all others similarly           Case No.
 situated,
                                                    CLASS ACTION COMPLAINT
                             Plaintiff,               JURY TRIAL DEMAND

 v.

 Bayer Cropscience LP, Bayer
 Cropscience, Inc., Corteva, Inc., Cargill
 Incorporated, BASF Corporation,
 Syngenta Corporation, Winfield Solutions,
 LLC, Univar Solutions, Inc., Federated
 Co-Operatives LTD., CHS Inc., Nutrien
 AG Solutions, Inc., Growmark Inc.,
 Growmark ES, LLC, Simplot AB Retain
 Sub, Inc., and Tenkiz, Inc.,

                             Defendants.


                                    INTRODUCTION

       1.     Plaintiff, Tyler Schultz, on behalf of himself individually and on behalf of

all others similarly situated (the “Classes” as defined below), upon personal knowledge

as to the facts pertaining to himself and upon information and belief as to all other

matters, and based on the investigation of counsel, brings this class action complaint to

recover injunctive relief, treble damages, and other relief as appropriate, based on

Defendants Bayer CropScience, LP, Bayer CropScience, Inc., Corteva, Inc., Cargill

Incorporated, BASF Corporation, Syngenta Corporation, Winfield Solutions, LLC,

Univar Solutions, Inc., Federated Co-Operatives Ltd., CHS Inc., Nutrien Ag Solutions



                                             1
          CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 2 of 36




Inc., Growmark Inc., Growmark FS, LLC, Simplot AB Retail Sub, Inc., and Tenkoz, Inc.

(collectively, “Defendants”) having violated federal and state antitrust laws, unfair

competition laws, consumer protection laws, and unjust enrichment laws of the several

States.

          2.   Plaintiff seeks to represent classes consisting of persons and entities who

purchased products used by farmers including seeds and crop protection chemicals such

as fungicides, herbicides, and insecticides (“Crop Inputs”) for their own use, and not for

resale, in the United States. Relevant purchases are from at least as early as January 1,

2014 through the present (the “Class Period”), from the Defendants, or through

Defendants’ authorized retailers for which Defendants charged supracompetitive prices

due to their collusion and conspiracy.

                                  NATURE OF ACTION

          3.   Defendants represent a vertically integrated supply chain for Crop Inputs

and this action arises from an unlawful agreement between Defendants to artificially

increase and fix the prices of these products.

          4.   Defendants Bayer CropScience, Inc., Corteva, Inc., Syngenta Corporation,

and BASF Corporation (the “Manufacturer Defendants”), together with Defendants

Cargill Incorporated, Winfield Solutions, LLC, Univar Solutions, Inc. (the “Wholesaler

Defendants”), and Defendants CHS Inc., Nutrien Ag Solutions Inc., Growmark Inc.,

Simplot AB Retail Sub, Inc., Tenkoz Inc., and Federated Co-Operatives Ltd. (the

“Retailer Defendants”), have established a secretive distribution process that keeps Crop

Inputs prices inflated at supracompetitive levels. In furtherance of their conspiracy,

                                              2
        CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 3 of 36




Defendants have restricted and denied farmers access to relevant market information that

would allow for comparison shopping and better-informed purchasing decisions, as well

as denying Plaintiff and the Classes information about seed relabeling practices that

would inform farmers as to whether they are buying newly developed seeds or identical

seeds repackaged under a new brand name and sold for a higher price.

       5.     The cost of Crop Inputs continues to rise, but neither the cost increases nor

the price disparities are attributable to any independent legitimate cause, such as weather

or other factors.

       6.     Initiatives were undertaken, as early as 2014, to provide new online Crop

Inputs sales platforms and to offer pricing comparison tools that would allow farmers to

view what other farmers were paying for the same Crop Inputs, increasing price

transparency. These online sales platforms, including Farmers Business Network

(“FBN”) and AgVend Inc., became useful to and successful with farmers.

       7.     In order to keep prices supracompetitively high, and to the detriment of

farmers, Defendants conspired and coordinated to boycott these online Crop Inputs sales

platforms. These online tools and sales platforms posed a threat to Defendants’ market

position and price control.

       8.     For example, the Manufacturer Defendants and Wholesaler Defendants

agreed amongst themselves not to sell Crop Inputs to FBN and enforced strict discipline

on Retailer Defendants who failed to comply with the boycott. Defendants Syngenta,

Bayer, BASF, and Corteva used audits and inspections of their authorized retailers to



                                             3
       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 4 of 36




ensure that online Crop Inputs sales platforms were unable to obtain Crop Inputs from

their authorized retailers, resulting in higher prices to consumers.

       9.     Defendants’ conspiracy and boycott served its intended purpose. Online

Crop Inputs sales platforms such as FBN and AgVend were unable to purchase

Defendants’ Crop Inputs in order to sell them on their platforms, which was devastating

to the platforms and which directly harmed farmers by locking in captive distribution

systems and eliminating a lower cost option for purchasing these Crop Inputs.

       10.    As a direct and proximate result of Defendants’ anticompetitive conduct,

Defendants’ have maintained supracompetitive prices for Crop Inputs by denying farmers

access to accurate pricing information and have injured farmers by forcing farmers to

accept opaque price increases that drastically outweigh any increase in crop yields or

market prices for the farmers’ crops.

       11.    Defendants’ anticompetitive conduct is the subject of an ongoing

investigation by the Canadian Competition Bureau (“CCB, with a Canadian federal court

finding that there is sufficient evidence to require Defendants to produce records

concerning their coordinated anticompetitive conduct in the United States.

       12.    The Federal Trade Commission (“FTC”) is likewise investigating

anticompetitive conduct in the Crop Inputs market. At least one defendant, Corteva, has

received a subpoena from the FTC directing it to submit documents related to Crop

Inputs “in order to determine whether Corteva engaged in unfair methods of competition

through anticompetitive conduct.”



                                              4
       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 5 of 36




                            JURISDICTION AND VENUE

       13.    Plaintiff brings this action on behalf of the Classes under Section 16 of the

Clayton Act (15 U.S.C. § 26) to secure injunctive relief against Defendants for violating

Section 1 of the Sherman Act (15 U.S.C. § 1), and to recover actual and compensatory

damages, treble damages, interest, costs, and attorneys’ fees for the injury caused by

Defendants’ conduct. Plaintiff also asserts state law class claims on behalf of the Classes

to recover actual and compensatory damages, double and treble damages as permitted,

pre- and post-judgment interest, costs, and attorneys’ fees for the injury caused by

Defendants’ conduct.

       14.    This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1337,

and Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15(a) and 26. This Court also has

jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §§ 1332(d) and

1367, in that: (i) this is a class action in which the matter or controversy exceeds the sum

of $5,000,000, exclusive of interest and costs, and in which some members of the

proposed Classes are citizens of a state different from some defendants; and (ii)

Plaintiff’s state law claims form part of the same case or controversy as their federal

claims under Article III of the United States Constitution.

       15.    Venue is proper in this Court pursuant to Sections 4, 12, and 16 of the

Clayton Act, 15 U.S.C. § 15(a), and 28 U.S.C. § 1391(b), (c) and (d), because one or

more Defendants resided or transacted business in this District, is licensed to do business

or is doing business in this District, and because a substantial portion of the affected

interstate commerce described herein was carried out in this District.

                                              5
       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 6 of 36




       16.    This Court has personal jurisdiction over each Defendant because, inter

alia, each Defendant: (a) transacted business throughout the United States, including in

this District; (b) manufactured, shipped, sold, or delivered substantial quantities of Crop

Inputs throughout the United States, including this District; (c) had substantial contacts

with the United States, including this District; and engaged (d) in an antitrust conspiracy

that was directed at and had a direct, foreseeable, and intended effect of causing injury to

the business or property of persons residing in, located in, or doing business throughout

the United States, including this District.

       17.    The activities of Defendants and all co-conspirators, as described herein,

were within the flow of, were intended to, and did have direct, substantial, and reasonably

foreseeable effects on the foreign and interstate commerce of the United States.

                               TRADE AND COMMERCE

       18.    This action involves the markets for Crop Inputs in the United States,

including the manufacture of Crop Inputs, the wholesale market for Crop Inputs, and the

retail sales market for Crop Inputs.

       19.    During the Class Period, each Defendant sold Crop Inputs in the United

States in a continuous and uninterrupted flow of interstate commerce and foreign

commerce, including through and into this judicial District.

       20.    During the Class Period, Defendants collectively controlled a majority of

the market for Crop Inputs in the United States.




                                              6
       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 7 of 36




       21.   Defendants’ business activities substantially affected interstate trade and

commerce in the United States and caused injury in the United States.

                                       PARTIES

Plaintiff

       22.   Plaintiff Tyler Schultz was a resident of the state of Minnesota at all times

relevant to this conspiracy. During the Class Period, and while residing in Minnesota,

Plaintiff Schultz purchased one or more Crop Inputs, for his own use and not for resale,

that were manufactured or sold by one or more Defendants. Plaintiff suffered injury as a

result of Defendants’ conduct alleged herein.

Manufacturer Defendants

       23.   Bayer AG is a multinational pharmaceutical, chemical, and agriculture

company. It organizes itself into four divisions, each with its own management and

corporate organization. Legal entities within each division work together, follow a

common strategy, and report up to the same level of management.

       24.   Defendant Bayer CropScience Inc. is a wholly-owned subsidiary of Bayer

AG headquartered in St. Louis, Missouri and incorporated in New York that develops,

manufactures, and sells Crop Inputs in the United States.

       25.   Defendant Bayer CropScience LP is a wholly-owned subsidiary of Bayer

AG headquartered in Research Triangle Park, North Carolina, and is a crop science

company that sells Crop Inputs in the United States.




                                            7
          CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 8 of 36




          26.   Bayer CropScience Inc. and Bayer CropScience LP both operate as part of

the Bayer Group’s Crop Science division.

          27.   Defendant Corteva Inc. is a domestic corporation headquartered in

Wilmington, Delaware, that develops, manufactures, and sells Crop Inputs in the United

States.

          28.   Defendant BASF Corporation is headquartered in Florham Park, New

Jersey, and is the principal U.S.-based operating entity and largest subsidiary of BASF

SE, a multinational pharmaceutical, seed, and chemical company. BASF develops,

manufactures, and sells Crop Inputs in the United States.

          29.   Defendant Syngenta Corporation is the main U.S.-based operating

subsidiary of Syngenta AG, and is headquartered in Wilmington, Delaware. Syngenta

develops, manufactures, and sells Crop Inputs in the United States.

Wholesaler Defendants

          30.   Defendant Cargill, Inc. is a domestic corporation headquartered in

Minnetonka, Minnesota. Cargill owns and operates a wholesaler AgResource Division,

which distributes Crop Inputs to Cargill’s retail network and to retailers. Cargill’s

AgResource Division maintains contracts with Bayer, Corteva, BASF, and Syngenta

entitling it to purchase and distribute branded Crop Inputs and entitling it to special

rebates.

          31.   Defendant Winfield Solutions, LLC (“Winfield United”) is a domestic

corporation headquartered in Arden Hills, Minnesota and incorporated in Delaware.



                                              8
        CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 9 of 36




Winfield United is a Crop Input wholesaler. It maintains contracts with Bayer, Corteva,

BASF, and Syngenta authorizing it to purchase and distribute branded Crop Inputs and

entitling it to special rebates. Winfield United is also a major Crop Input retailer that

operates as a cooperative owned by its members, which are 650 Crop Input retail

businesses operating 2,800 retail locations throughout the United States and parts of

Canada.

       32.     Defendant Univar Solutions, Inc. is a Crop Input wholesaler. Univar

maintains contracts with Bayer, Corteva, BASF, and Syngenta authorizing it to purchase

and distribute branded Crop Inputs and entitling it to special rebates. Univar Solutions,

Inc. is a domestic corporation headquartered in Illinois and incorporated in Delaware.

Retailer Defendants

       33.     Defendant CHS Inc. is one of the largest crop input wholesalers in the

United States. Like many large wholesalers, it also operates retail networks bearing the

CHS brand around the country that sell Crop Inputs from brick-and-mortar stores. CHS

Inc. is incorporated and headquartered in the state of Minnesota.

       34.     CHS and the retail networks it operates maintain contracts with Bayer,

Corteva, BASF, and Syngenta authorizing it to purchase and distribute Crop Inputs and

entitling it to special rebates.

       35.     Defendant Nutrien Ag Solutions, Inc. is both a Crop Input wholesaler and

the largest Crop Input retailer in the United States. It sells Crop Inputs to farmers

throughout the country and maintains contracts with Bayer, Corteva, BASF, and



                                              9
       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 10 of 36




Syngenta authorizing it to purchase and distribute Crop Inputs and entitling it to special

rebates. Nutrien Ag Solutions, Inc. is incorporated in Delaware and has its principal place

of business in Colorado.

       36.    Defendant GROWMARK, Inc. d/b/a Farm Supply or FS, is a large Crop

Input retailer headquartered in Illinois, with brick-and-mortar locations throughout the

Midwestern United States. Growmark is incorporated in Delaware. Growmark maintains

contracts with Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and

distribute Crop Inputs, and entitling it to special rebates.

       37.    Defendant Tenkoz Inc. is one of the largest Crop Input retailers in the

United States. Tenkoz purchases and sells 25% of all crop protection chemicals sold in

the United States annually through 550 retail locations and 70 wholesale locations around

the country. Tenkoz is incorporated and headquartered in Georgia. Tenkoz maintains

contracts with Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and

distribute Crop Inputs and entitling it to special rebates.

       38.    Defendant Simplot AB Retail Sub, Inc. f/k/a Pinnacle Agriculture

Distribution, Inc. is a large Crop Input wholesaler and retailer that operates 135 retail

locations across 27 states. Simplot is headquartered and incorporated in Mississippi.

Simplot maintains contracts with Bayer, Corteva, BASF, and Syngenta authorizing it to

purchase and distribute Crop Inputs and entitling it to special rebates.

       39.    Defendant Federated Co-operatives Ltd. is a large Crop Input retailer. It

maintains contracts with Bayer, Corteva, BASF, and Syngenta authorizing it to purchase



                                              10
       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 11 of 36




and distribute Crop Inputs and entitling it to special rebates. Federated is under

investigation by the Canadian Competition Bureau for engaging in coordinated

anticompetitive practices designed to exclude competition in the Crop Input market.

                               FACTUAL ALLEGATIONS

       40.      Operating expenses, of which Crop Inputs represent a substantial portion,

have been increasing dramatically for U.S. farmers, while revenue and profits for their

crop yields remain stagnant. Between 1995 and 2011, the cost of growing soybeans and

corn has tripled, while yields for those same crops rose by only 18.9% and 29.7%

respectively.

       41.      This trend has continued in recent years. According to one study, seed,

fertilizer, and pesticide costs have risen from 32% of crop revenue between 1990 and to

48% of crop revenue in 2015.1 This increase in the weight of costs attributable to Crop

Inputs is not attributable to any legitimate cause, as research and development

expenditures have decreased over the past several years, and in fact should have been

expected to remain stable, or decrease, in a competitive market.

       42.      The Defendants have constructed the markets for Crop Inputs to be opaque

so as to obscure for farmers the pricing data and product information needed to make

informed purchasing decisions about Crop Inputs. The market structure imposed by the



1
 Schnitkey, G. and S. Sellars. “Growth Rates of Fertilizer, Pesticide, and Seed Costs over
Time.” farmdoc daily (6):130, Department of Agricultural and Consumer Economics,
University of Illinois at Urbana-Champaign, July 12, 2016,
https://farmdocdaily.illinois.edu/2016/07/growth-rates-of-fertilizer-pesticide-seed-
costs.html.

                                              11
       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 12 of 36




Defendants leads farmers to pay higher prices for Crop Inputs than they would in a

competitive market. On top of this, farmers are unable to buy Crop Inputs without paying

for the unnecessary overhead of brick-and-mortar retailers.

       43.    The Manufacturer Defendants, who develop and produce between 75% to

90% of the most popular name brand Crop Inputs, guard their product prices from

consumers. The Manufacturer Defendants allow their products to be sold only by

wholesalers, including the Wholesaler Defendants, retailers owned or operated by the

manufacturer, and licensed “authorized retailers,” such as the Retailer Defendants,

exerting substantial control on the methods of providing products and pricing.

       44.    “Authorized retailers” are subject to license agreements that include strict

confidentiality provisions prohibiting the disclosure of the manufacturers’ prices or any

incentives, rebates, or commissions offered by the manufacturers to the authorized

retailers.

       45.    Retail pricing is purposefully opaque and obscured. Retailers are prohibited

from disclosing the price paid to the wholesaler for Crop Inputs or the price at which

retailers sell those exact same Crop Inputs to other farmers. In addition, retailers sell Crop

Inputs bundled together with related services, such as spraying or applying chemicals, to

make it more difficult for farmers to ascertain the true cost of any individual Crop Input

or bundled service.

       46.    Manufacturers takes further advantage of farmer’s lack of access to

objective product data through “seed relabeling,” which is the taking of seeds that have



                                             12
       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 13 of 36




long been on the market and repackaging the exact same seeds under a new brand name

so that they can be sold at a higher price. This practice leads to overpaying for seed that

could have been purchased for less from a different brand. There is also another

downside to this—farmers will have less genetic diversity in seeds across their farms than

they anticipated.

Alternative Sales Platforms

       47.    Attempts to modernize the Crop Inputs market, making it more efficient

and transparent, included the launch in 2014 of independent online Crop Inputs sales

platforms. Among the effects of these efforts was increased price transparency and

access to Crop Inputs directly from the Manufacturer Defendants. These online

marketplaces sought to avoid the opaque and inefficient distribution system consisting of

Wholesaler and Retailer Defendants that led to supracompetitive prices.

       48.    These online Crop Inputs sales platforms were initially popular and

successful. For example, more than 12,000 farmers signed up for FBN’s service that

provided objective performance data on Crop Inputs, and 6,000 farmers signed up for

FBN’s electronic sales platform.

The Response.

       49.    Wholesaler and Retailer Defendants recognized that these online sales

platforms threatened the opacity of the Crop Inputs markets, and therefore were a danger

to their market position and profit margins beyond just the lost sales represented by these

new channels.




                                             13
       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 14 of 36




       50.    In 2016, Defendant Bayer formed an internal task force to study the long-

term competitive impact of FBN’s online platform.

       51.    A report published by CoBank, a cooperative partly owned by Crop Inputs

retailers and a major lender to grain cooperatives, explained that price transparency

would enable farmers to negotiate with Crop Inputs retailers and decrease their profit

margins:

       Despite relatively low sales, e-commerce companies pose a threat to brick-and-
       mortar ag retailers in two ways. First, any new competitor will erode sales and
       margins to some degree and second, e-commerce sites increase transparency for
       product prices.

       These e-commerce sites provide farmers with several sources of product price
       information that are just clicks away. Farmers can then leverage that information
       in negotiations with local brick-and-mortar retailers. Traditional ag retailers that
       bundle products and services together under the product price are losing some
       customers to e-commerce sites that provide only the product. The e-commerce
       channel allows cost-sensitive farmers to eliminate service costs like custom
       application and product warranties.2

       52.    Defendant CHS, upon learning of FBN’s online buying platform launch in

2016, sent a letter to farmers discouraging them from using FBN by falsely claiming that

although FBN would be able to offer the same products at lower costs, “FBN just does it

with little overhead and without returning any profits to you the farmer, while lining the

pockets of investors and big data companies like Google.”

       53.    CropLife America is a trade association made up of major Crop Inputs

manufacturers, wholesalers, and retailers, and serves as an ideal vehicle for collusion.


2Ag Retailers Look to Retool Strategy for Success in the Era of E-Commerce, COBANK
(Feb. 20, 2019), https://www.cobank.com/corporate/news/ag-retailers-look-to-retool-
strategy-for-success.

                                             14
       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 15 of 36




CropLife America’s board of directors is chaired by an executive from one of the

Manufacturer Defendants, currently Paul Rea from BASF and previously Suzanne

Wasson from Corteva. For the 2016-19 term, CropLife America’s board of directors

included executives from Defendants Bayer, CHS, Growmark, Tenkoz, and Simplot.

There is not a single representative for farmers or farmer groups on CropLife America’s

board of directors, despite CropLife America’s mission to “help ensure growers and

consumers have the technologies they need to protect crops, communities, and

ecosystems from the threat of pests, weeds, and diseases in an environmentally

sustainable way.”

       54.    CropLife America publishes the trade publication CropLife Magazine,

which repeated the concerns expressed by CoBank about the threat posed by online Crop

Inputs sales platforms to Crop Inputs retailers’ business and their ability to charge

supracompetitive prices. Rather than appreciate the value to consumers of transparency,

market efficiency and lower input costs for farmers, CropLife stated it was “concerned

that the retailer could be disintermediated—i.e., that electronic platforms would ‘cut out

the middle man’—allowing growers to find product conveniently and at a lower market

price,” and decried the “devil known as ‘price transparency,’” stating that “[g]rowers

were not really as interested in buying and selling and storing product as they were in

printing price lists off the Internet and waving them in their retailer’s faces. Already low

margins were about to race to the bottom.”

       55.    CropLife’s PACE Advisory Council—a committee composed of the “heads

of major ag retailers, market suppliers, equipment makers, and other agricultural

                                             15
       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 16 of 36




analysts”—clearly identified the threat posed by online sales platforms to retailers and

wholesalers at its 2017 annual meeting. CropLife’s coverage of the event reported that

“three letters . . . continually cropped up no matter what the topic of conversation

happened to be – FBN (Farmers Business Network). To say that all things related to FBN

and its business practices dominated much of the day-long event would be a gross

understatement. Several members of the PACE Council described how FBN had

negatively affected their business during 2017 by cutting into their already slim margins

on various products.”

       56.    The Retailer Defendants and the Wholesaler Defendants conspired to

eliminate the platforms’ product supply in order to maintain their market position. To do

so, the Retailer and Wholesaler Defendants pressured the Manufacturer Defendants—

who rely on the Wholesaler and Retailer Defendants to recommend and sell their

products to farmers—to cut off FBN’s supply of Crop Inputs.

       57.    The Manufacturer Defendants complied with the demands of the

Wholesaler and Retailer Defendants to cut off FBN’s supply, and Defendants initiated a

joint boycott of online sales platforms, including FBN. When FBN attempted to purchase

Crop Inputs from the Manufacturer and Wholesaler Defendants, they all refused and

offered only pretextual excuses for their refusal.

       58.    For example, when Syngenta’s Head of Crop Protection Sales in the United

States found out that a small number of branded Crop Inputs had been sold on online

platforms in violation of Defendants’ boycott, he falsely claimed that online platforms

would deliver counterfeit products and that, “[w]hen online entities acquire products from

                                             16
       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 17 of 36




sources other than authorized dealers or contracted distributors, you’d better question and

be concerned about the quality.”

       59.    To ensure the success of Defendants’ boycott and maintain

supracompetitive pricing, Defendants penalized retailers who failed to freeze out the

online platforms. For example, Syngenta initiated an audit of its authorized retailers after

learning that some retailers had sold Crop Inputs product to FBN despite the boycott in

order to identify and punish the retailers who made those sales to FBN.

       60.    Defendants Bayer, BASF, and Corteva utilize mandatory language in their

form contracts with authorized retailers that permit audits of authorized retailers’ books

and records and on-site inspections at any time. Defendants Bayer, BASF, and Corteva

used these contractual provisions to ensure that online sales platforms could not purchase

branded Crop Inputs from an authorized retailer.

       61.    The impact of Defendants’ boycott extended past branded product to

generic products (i.e., Crop Inputs sold by non-Defendant manufacturers after the

Manufacturer Defendants’ patents expire). In a 2018 Forbes article, the CEO of a generic

chemical products company stated it was wary of supplying FBN because it could anger

existing sales channels, and that “[i]n an ideal world, if I could flip the switch and sell to

these guys, I would do it in a heartbeat.”3




3Amy Feldman, This Scrappy Startup Wants to Save Family Farms. But Big Ag Is
Fighting Back, FORBES (June 19, 2018 10:00 AM),
https://www.forbes.com/sites/amyfeldman/2018/06/19/farming-ag-agriculture-farmers-
business-network/?sh=246579466312.

                                              17
       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 18 of 36




       62.    FBN also purchased Yorkton, a Canada-based retailer with longstanding

supply agreements with Defendants Bayer, Syngenta, BASF, Corteva, and Winfield,

which would have provided FBN with inventory of Crop Inputs to sell to farmers—but

for the intervention of the Wholesaler and Retailer Defendants, which threatened to

retaliate against the Manufacturer Defendants if they maintained those agreements. As a

result, the Manufacturer Defendants also boycotted Yorkton, cancelling their

longstanding supply contracts within a few months of FBN’s March 2018 acquisition of

Yorkton.

       63.    Defendants were at least transparent about their aim to eliminate the threat

to the maintenance of supracompetitive prices, with Defendant Univar stating in an email

dated April 6, 2018, after FBN purchased Yorkton, that the intent in boycotting Yorkton

was to maintain profit margins at levels above what the new market would bear.

       64.    Univar stated in this email that it had informed FBN that it would cease to

do business with FBN after July 31, 2018, and that “FBN is a data company that wants to

collect and aggregate data to eventually sell for a profit to companies that will use the

data to make farmers grow us food for nothing. . . . If anyone thinks socialism is going to

feed the world just call Russia first and see how that worked out.” The Univar email also

criticized FBN’s model of transparency, stating that “[m]argin compression is not the

way to a brighter future and that is all FBN is currently offering.” The intended result

was higher prices to farmers.




                                             18
       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 19 of 36




       65.    FBN co-founder Charles Baron stated that the response by the Canadian

industry after its purchase of Yorkton was similar to the United States’ industry response

when FBN first launched in 2014, and that “[t]hese actions caused serious harm and

really blocked FBN from being able to provide and fulfill a lot of the basic services we

provide growers.”

       66.    The Defendants’ boycott of FBN was successful and caused FBN to begin

developing its own products that it can sell to farmers through its online marketplace.

       67.    Defendants’ boycott also applied to AgVend leading AgVend to shut down

its online platform and establish web-based storefronts for traditional brick-and-mortar

retailers.

       68.    As a result of the Defendants’ coordinated boycott, without which

Defendants’ behavior would not be explainable, farmers are and have been deprived of

the opportunity to purchase Crop Inputs at transparent, competitive prices from online

platforms. Instead, farmers are forced to continue paying artificially inflated prices for

Crop Inputs purchased from local retailers subject to Defendants’ confidentiality

requirements and seed relabeling practices.

       69.    The Canadian Competition Bureau (“CCB”) is formally investigating

Defendants for collusion under Section 10 of the Competition Act Canada (R.S.C., 1985,

c. C-34). The CCB inquiry is focused on the conduct of Federated Co-operatives Limited,

Cargill Limited, Winfield United Canada ULC, Univar Canada Ltd., BASF Canada Inc.,

Corteva Inc. and/or its affiliates, and Bayer CropScience Inc. and its wholly-owned



                                              19
          CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 20 of 36




subsidiary Monsanto Canada ULC in the seed and crop protection markets, and whether

those entities engaged in practices reviewable under Part VIII of the Competition Act

Canada.

          70.      The United States Federal Trade Commission (“FTC”) and the Canadian

Competition Bureau (“CCB”) are investigating potential anticompetitive conduct in the

Crop Inputs market. On February 11, 2020, a Canadian federal court granted in full ex

parte applications made by Canada’s Commissioner of Competition for the production of

records against Cargill Limited, Winfield United Canada ULC, Univar Canada Limited,

BASF Canada Inc., Bayer CropScience Inc. and its wholly-owned subsidiaries Monsanto

Canada ULC and Production Agriscience Canada Company, Pioneer Hi-Bred Canada

Company and Dow Agrisciences Canada Inc. relating to those practices. On May 26,

2020, the FTC issued a subpoena to Defendant Corteva, directing it to submit documents

pertaining to potential anticompetitive conduct with respect to Crop Inputs.

                                       ANTITRUST INJURY

          71.      Defendants’ anticompetitive conduct has had the following effects, among

others:

                a. Price competition has been restrained or eliminated with respect to Crop
                   Inputs;
                b. The prices of Crop Inputs have been fixed, raised, stabilized, or maintained
                   at artificially inflated levels;
                c. Purchasers of Crop Inputs have been deprived of free and open
                   competition; and
                d. Purchasers of Crop Inputs, including Plaintiff, paid artificially inflated
                   prices.



                                                  20
       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 21 of 36




       72.    During and throughout the Class Period, Plaintiff and Class members

purchased Crop Inputs in the United States, for their own use and not for resale, that were

manufactured or sold by Defendants.

       73.    The purpose of the Defendants’ conspiratorial and unlawful conduct was to

fix, raise, stabilize, and/or maintain the price of Crop Inputs.

       74.    As a direct and proximate result of the alleged violations of antitrust laws,

Plaintiff and Class members have sustained injury to their business or property, having

paid higher prices for Crop Inputs than they would have paid in the absence of

Defendants’ illegal contract, combination, or conspiracy, and, as a result, have suffered

damages in an amount presently undetermined. This is an antitrust injury of the type that

the antitrust laws were intended to punish and prevent.

                                  CLASS ALLEGATIONS

       75.    Plaintiff brings this action on behalf of himself, and as a class action under

the Federal Rules of Civil Procedure Rule 23(a) and (b) on behalf of the following

classes:

              a. All persons or entities residing in the United States that, during the
                 Class Period, purchased from a Defendant a Crop Input manufactured
                 by a Manufacturer Defendant; and

              b. All persons or entities residing in the United States that, during the
                 Class Period, purchased from a retailer other than a Retailer Defendant a
                 Crop Input manufactured by a Manufacturer Defendant.

       76.    Specifically excluded from the Classes are the following:

              a. Persons or entities that purchased Crop Inputs solely for resale;

              b. Defendants;


                                              21
       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 22 of 36




              c. The officers, directors or employees of any Defendant;

              d. Any entity in which any Defendant has a controlling interest; and any
                 affiliate, legal representative, heir, or assign of any Defendant;

              e. Any federal or state governmental entities;

              f. Any judicial officer presiding over this action and the members of
                 his/her immediate family and judicial staff;

              g. Any juror assigned to this action; and

              h. Any co-conspirator identified in this action.

       77.    Numerosity. Because such information is in the exclusive control of

Defendants, Plaintiff does not know the exact number of the Class members. Due to the

nature of the trade and commerce involved, Plaintiff believes that there are thousands, if

not tens of thousands, of members in the Classes and that they are sufficiently numerous

and geographically-dispersed throughout the United States so that joinder of all Class

members would be impracticable. Class treatment is the superior method for fairly and

efficiently adjudicating this controversy.

       78.    Class Identity. The above-defined Classes are readily identifiable and are

ones for which records should exist.

       79.    Typicality. Plaintiff’s claims are typical of other Class members’ claims

because they were injured through Defendants’ uniform misconduct and paid

supracompetitive prices for Crop Inputs. Accordingly, by proving their own claims,

Plaintiff will necessarily prove the other Class members’ claims.

       80.    Common Questions Predominate. Common legal and factual questions

exist as to all Class members. This is particularly true given the nature of Defendants’



                                             22
       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 23 of 36




unlawful anticompetitive conduct, which was generally applicable to the Classes as a

whole. These questions include but are not limited to the following:

              a. Whether Defendants engaged in a combination or conspiracy amongst
                 themselves to fix, raise, maintain, and/or stabilize the prices of Crop
                 Inputs in the United States;

              b. The identity of additional participants in the alleged combinations and
                 conspiracy, if any;

              c. The duration of the alleged combination or conspiracy and nature of the
                 acts carried out by Defendants in furtherance of the combination or
                 conspiracy;

              d. Whether the alleged combination or conspiracy violated Section 1 of the
                 Sherman Act;

              e. Whether the alleged combination or conspiracy had the effect of
                 artificially inflating the price of Crop Inputs sold in the United States
                 during the Class Period;

              f. Whether the alleged conspiracy violated state antitrust, unfair
                 competition, and/or consumer protection laws;

              g. Whether the Defendants unjustly enriched themselves to the detriment
                 of the Plaintiff and Class members, thereby entitling Plaintiff and Class
                 members to disgorgement of all benefits derived by Defendants;

              h. Whether Defendants’ conduct caused injury to the Class members;

              i. Whether Defendants took actions to conceal their unlawful conspiracy;

              j. The appropriate injunctive and related equitable relief; and

              k. The appropriate measure and amount of damages to which Plaintiff and
                 other Class members are entitled.

       82.    Adequacy. Plaintiff can and will fairly and adequately represent and

protect the Class members’ interests and has no interests that conflict with or are

antagonistic to those of the classes. Moreover, Plaintiff’s attorneys are experienced and

competent in antitrust and class action litigation.


                                              23
       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 24 of 36




       83.    Superiority. Class action treatment is the superior procedural vehicle for

the fair and efficient adjudication of the claims asserted because, among other things,

such treatment will permit a large number of similarly situated persons to prosecute their

common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of evidence, effort, and expense that numerous individual actions

would engender. The benefits of proceeding through the class mechanism, including

providing injured persons or entities with a method for obtaining redress for claims that it

might not be practicable to pursue individually, substantially outweigh any difficulties

that may arise in management of this class action.

       84.    The prosecution of separate actions by individual Class members would

create the risk of inconsistent or varying adjudications, establishing incompatible

standards of conduct for Defendants.

       85.    Defendants have acted on grounds generally applicable to the Classes,

thereby making final injunctive relief appropriate with respect to the Classes as a whole.

   THE STATUTES OF LIMITATIONS DO NOT BAR PLAINTIFF’S CLAIMS

       86.    Any applicable statute of limitations for Plaintiff and the Classes has been

tolled and/or Defendants are equitably estopped from asserting a statute of limitations

defense by reason of Defendants’ concealment of the conspiracy.

       87.    Group boycotts and other antitrust violations are inherently self-concealing.

Throughout the Class Period, Defendants and their co-conspirators engaged in secret

conspiracies that did not reveal facts that would put Plaintiff or the Classes on inquiry

notice that there was a conspiracy to fix prices of Crop Inputs, and effectively and


                                             24
       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 25 of 36




affirmatively concealed their unlawful combination and conspiracy from Plaintiff and the

Classes.

       88.    Plaintiff and Class members had neither actual nor constructive knowledge

of the facts constituting their claims for relief. Plaintiff and Class members did not

discover, nor could have discovered through the exercise of reasonable diligence, the

existence of the conspiracy alleged herein until shortly before filing this Complaint,

because of the deceptive practices and secrecy employed by Defendants and their co-

conspirators to conceal their combination.

       89.    As discussed above, the market for Crop Inputs is structured to maximize

opacity in order to deny farmers access to pricing data and product information that

farmers need to make informed decisions about Crop Inputs purchases. The Defendants

use confidentiality provisions in their contracts to restrict disclosure of the prices of Crop

Inputs. Defendants also employ seed relabeling and bundling in order to further prevent

farmers, including Plaintiff and the Classes, from accessing pricing data and information

about the Crop Inputs market.

       90.    Plaintiff and the Classes did not have actual or constructive notice of the

conspiracy alleged herein until the Canadian Competition Bureau launched its inquiry

and issued subpoenas in February 2020, or until Defendant Corteva’s September 2020

disclosure that the FTC had subpoenaed Corteva for documents “in order to determine

whether Corteva engaged in unfair methods of competition through anticompetitive

conduct.”




                                              25
       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 26 of 36




                                  CLAIMS FOR RELIEF

                          FIRST CLAIM FOR RELIEF
     Conspiracy to Restrain Trade in Violation of Section 1 of the Sherman Act,
                                   15 U.S.C. § 1

       91.    Plaintiff incorporates and realleges each and every allegation in the

preceding paragraphs as though fully set forth herein.

       92.    Beginning in at least 2014, and continuing thereafter to the present,

Defendants, by and through their officers, directors, employees, agents, or other

representatives, have explicitly or implicitly colluded to (1) artificially raise, fix,

maintain, and/or stabilize prices in the Crop Inputs market, and (2) jointly boycott entities

that would have introduced price-reducing electronic sales of Crop Inputs in the United

States, in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

       93.    Defendants’ actions were not mere parallel conduct but took place in the

context of multiple facts evincing a conspiratorial agreement.

       94.    First, the market for Crop Inputs is highly concentrated, as Defendants

BASF, Corteva, Syngenta, and Bayer AG dominate production in virtually every Crop

Input category, and control 85% of the corn seed market, over 75% of the soybean seed

market, and over 90% of the cotton seed market. The wholesale market is just as

concentrated, with seven wholesalers accounting for 70% of all sales volume.

       95.    Second, an effective boycott of online sales platforms would not have been

feasible without coordination and cooperation between Defendants. The boycott would

only work if each Manufacturer Defendant agreed to the plan, otherwise one

Manufacturer Defendant breaking with the boycott could have established itself as the


                                               26
       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 27 of 36




primary supplier to online sales platforms and grown its customer base by operating a

new distribution channel for Crop Inputs, taking market share from its rival

manufacturers.

       96.    Third, Defendants had a strong motive to conspire to preserve the presently

opaque market structure. If online sales platforms succeeded in publicly publishing price

lists for Crop Inputs, then the Defendants could no longer keep prices confidential and

charge varying prices based on geography or through seed relabeling or bundling. The

Wholesaler and Retailer Defendants were therefore motivated to conspire amongst

themselves and exert pressure on the Manufacturer Defendants to protect their profits

without having to compete on the merits of price and services.

       97.    Fourth, Defendants formed and maintained their conspiracy using a high

degree of inter-firm communication both directly and through wholesalers and retailers,

such as through CropLife America’s annual board of directors meeting which specifically

discussed the threat posed by the entry of online sales platforms. Because no farmer

representatives are allowed to participate, these meetings provided a forum for collusion.

       98.    Fifth, Defendants’ actions were against their apparent economic self-

interest. Providing Crop Inputs to online sales platforms presented a significant business

opportunity because those platforms represented well-financed customers ready to

purchase Crop Inputs in bulk quantity from a Manufacturer or Wholesaler Defendant,

would simplify the distribution channel and permit Manufacturer Defendant to retain

greater profit by eliminating transport costs, rebates, and incentive programs to

wholesalers and retailers, and presented an opportunity for an individual Manufacturer


                                            27
       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 28 of 36




Defendant to increase profits by growing its market share through sales to farmers

nationwide, not merely where its authorized retailers were located or enjoyed the largest

market share within a specific geographic area.

       99.    Sixth, Defendants are antitrust recidivists, which is probative of future

collusion. See, e.g., In re Nat. Gas Commodity Litig., 337 F. Supp. 2d 498, 500-01

(S.D.N.Y. 2004). Competition experts have noted that past experience participating in

cartels enables companies to spot opportunities to profitably engage in anticompetitive

conduct while evading detection. Competition Policy International maintains a list of the

“fifty-two leading recidivists,” naming Defendants BASF and Bayer among the top five,

and also listing Defendant Corteva.

       100.   This conspiracy was a per se violation of Section 1 of the Sherman

Antitrust Act, 15 U.S.C. § 1.

       101.   Alternatively, this conspiracy was a “quick look” or rule of reason violation

of Section 1 of the Sherman Antitrust Act. There is no legitimate business justification

for, or procompetitive benefits attributable to, Defendants’ conspiracy and overt acts in

furtherance thereof. Any business justification or pro-competitive benefits proffered by

Defendants would be pretextual, outweighed by the anticompetitive effects of

Defendants’ conduct, and, in any event, could be achieved by means less restrictive than

the conspiracy and overt acts alleged herein.

       102.   Plaintiff and the other members of the Classes have been injured, and will

continue to be injured, in their business and property by reason of Defendants’ unlawful

combination, contract, conspiracy, and agreement. Plaintiff and members of the Classes


                                             28
          CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 29 of 36




have paid more for Crop Inputs than they otherwise would have paid in the absence of

Defendants’ collusive conduct. This injury is of the type the federal antitrust laws were

designed to prevent and flows from that which makes Defendants’ conduct unlawful.

          103.   In formulating and effectuating this conspiracy, Defendants did those things

that they combined and conspired to do, including agreeing to boycott online sales

platforms, including FBN and AgVend, by refusing to supply Crop Inputs manufactured

by Manufacturer Defendants to online sales platforms.

          104.   The combination and conspiracy alleged herein has had the following

effects, among others:

                 a. Price competition in the sale of Crop Inputs has been restrained,
                    suppressed, and/or eliminated in the United States;

                 b. Prices for Crop Inputs sold by Defendants and all of their co-
                    conspirators have been fixed, raised, maintained, and stabilized at
                    artificially high, noncompetitive levels throughout the United
                    States; and

                 c. Those who purchase Crop Inputs from Defendants and their co-
                    conspirators have been deprived of the benefits of free and open
                    competition.

          105.   Plaintiff and Class members have been injured and will continue to be

injured by paying more for Crop Inputs manufactured or sold by Defendants than they

would have paid and will pay in the absence of the combination or conspiracy as alleged

herein.

          106.   Plaintiff and Class members are entitled to an injunction against

Defendants, preventing and restraining the violations alleged herein.




                                               29
       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 30 of 36




                            SECOND CLAIM FOR RELIEF
                       Violation of the Minnesota Antitrust Statute

       107.    Plaintiff incorporates and realleges each and every allegation in the

preceding paragraphs as though fully set forth herein.

       108.    During the Class Period, Defendants engaged in a continuing contract,

combination, or conspiracy with respect to the sale of Crop Inputs in an unreasonable

restraint of trade in commerce, in violation of state antitrust and consumer protection

statutes.

       109.    Defendants’ acts and combinations in furtherance of the conspiracy have

caused unreasonable restraints in the market for Crop Inputs.

       110.    As a result of Defendants’ unlawful conduct, Plaintiff and other similarly

situated Class members who purchased Crop Inputs have been harmed by being forced to

pay artificially inflated, supracompetitive prices for Crop Inputs.

       111.    By engaging in the foregoing conduct, Defendants intentionally and

wrongfully engaged in a contract, combination, or conspiracy in restraint of trade in

violation of state antitrust laws.

       112.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of Minn. Stat. §§ 325D.51, et seq. with respect to purchases of Crop Inputs in

Minnesota by Class members and/or purchases by Minnesota residents.

              a.      Defendants’ combination or conspiracy had the following effects:

                      (1) Crop Inputs price competition was restrained, suppressed, and

                      eliminated throughout Minnesota; (2) Crop Inputs prices were



                                             30
       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 31 of 36




                      raised, fixed, maintained and stabilized at artificially high levels

                      throughout Minnesota; (3) members of the Classes were deprived of

                      free and open competition; and (4) members of the Classes paid

                      supracompetitive, artificially inflated prices for Crop Inputs.

              b.      During the Class Period, Defendants’ illegal conduct substantially

                      affected Minnesota commerce.

              c.      As a direct and proximate result of Defendants’ unlawful conduct,

                      members of the Classes have been injured in their business and

                      property and are threatened with further injury.

              d.      By reason of the foregoing, Defendants have entered into

                      agreements in restraint of trade in violation of Minn. Stat. §§

                      325D.51, et seq. Accordingly, members of the Classes seek all relief

                      available under Minn. Stat. §§ 325D.51, et seq.

                              THIRD CLAIM FOR RELIEF
                   Violation of Minnesota Consumer Protection Statutes

       113.   Plaintiff incorporates and realleges each and every allegation in the

preceding paragraphs as though fully set forth herein.

       114.   Defendants engaged in unfair competition, or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of Minnesota consumer protection

and unfair competition statutes.

       115.   Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of Minn. Stat. §§ 325F.68, et seq.,



                                              31
      CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 32 of 36




and Minn. Stat. § 8.31 with respect to purchases of Crop Inputs in Minnesota by Class

members and/or purchases by Minnesota residents.

              a. Defendants’ combination or conspiracy had the following effects: (1)

                 Crop Inputs price competition was restrained, suppressed, and

                 eliminated throughout Minnesota; (2) Crop Inputs prices were raised,

                 fixed, maintained, and stabilized at artificially high levels throughout

                 Minnesota; (3) members of the Classes were deprived of free and open

                 competition; and (4) members of the Classes paid supracompetitive,

                 artificially inflated prices for Crop Inputs.

              b. During the Class Period, Defendants’ illegal conduct had a substantial

                 effect on Minnesota commerce.

              c. As a direct and proximate result of Defendants’ unlawful conduct,

                 members of the Classes have been injured in their business and property

                 and are threatened with further injury.

              d. Defendants have engaged in unfair competition or unfair or deceptive

                 acts or practices in violation of Minn. Stat. §§ 325F.68, et seq. and

                 Minn. Stat. § 8.31, and, accordingly, members of the Classes seek all

                 relief available under that statute.

       116.   On behalf of himself and the Class, Plaintiff seeks all appropriate relief

provided for under the foregoing statutes.




                                             32
          CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 33 of 36




                              FOURTH CLAIM FOR RELIEF
                                  Unjust Enrichment

          117.   Plaintiff incorporates and realleges each and every allegation in the

preceding paragraphs as though fully set forth herein.

          118.   As a result of their unlawful conduct described above, Defendants have and

will continue to be unjustly enriched. Defendants have been unjustly enriched by the

receipt of, at a minimum, unlawfully inflated prices and unlawful profits on sales of Crop

Inputs.

          119.   Defendants have benefited from their unlawful acts and it would be

inequitable under the unjust enrichment laws of the State of Minnesota for Defendants to

be permitted to retain any of the ill-gotten gains resulting from the overpayments made

by Plaintiff or the Class members for Crop Inputs.

          120.   As a direct and proximate result of Defendants’ conduct described above,

Defendants have and will continue to be unjustly enriched by the receipt of unlawfully

inflated prices and unlawful profits from Defendants’ sales of Crop Inputs.

                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff, on behalf of himself and the Classes of all others so similarly

situated, respectfully requests judgment against Defendants as follows:

          1.     That the Court determines that this action may be maintained as a class

action under Rule 23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure,

appoint Plaintiff as Class Representatives and its counsel of record as Class Counsel, and




                                               33
       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 34 of 36




direct that notice of this action, as provided by Rule 23(c)(2) of the Federal Rules of Civil

Procedure, be given to the Classes, once certified;

       2.     That the unlawful conduct, conspiracy, or combination alleged herein be

adjudged and decreed:

              a. An unreasonable restraint of trade or commerce in violation of Section 1

                 of the Sherman Act, 15 U.S.C. § 1;

              b. A per se violation of Section 1 of the Sherman Act, 15 U.S.C. § 1;

              c. An unlawful combination, trust, agreement, understanding, and/or

                 concert of action in violation of the state antitrust, unfair competition,

                 and consumer protection laws as set forth herein; and

              d. Acts of unjust enrichment by Defendants as set forth herein.

       3.     That Plaintiff and the Classes recover damages, to the maximum extent

allowed under the applicable state laws, and that a joint and several judgments in favor of

Plaintiff and the members of the Classes be entered against Defendants in an amount to

be trebled to the extent such laws permit;

       4.     Defendants, their affiliates, successors, transferees, assignees and other

officers, directors, partners, agents, and employees thereof, and all other persons acting or

claiming to act on their behalf or in concert with them, be permanently enjoined and

restrained from in any manner continuing, maintaining or renewing the conduct

conspiracy, or combination alleged herein, or from entering into any other conspiracy or

combination having a similar purpose or effect, and from adopting or following any

practice, plan, program, or device having a similar purpose or effect;


                                             34
       CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 35 of 36




       5.     Plaintiff and the members of the Classes be awarded pre- and post-

judgment interest as provided by law, and that such interest be awarded at the highest

legal rate from and after the date of service of the Complaint;

       6.     Plaintiff and the Class members recover their costs of suit, including

reasonable attorneys’ fees, as provided by law; and

       7.     Plaintiff and the Class members have such other and further relief as the

case may require and the Court deem just and proper.

                                 JURY TRIAL DEMAND

       Plaintiff demands a trial by jury, pursuant to Rule 38(b) of the Federal Rules of

Civil Procedure, on all issues so triable.



 Dated: March 10, 2021                       CHESTNUT CAMBRONNE PA

                                             By /s/ Karl L. Cambronne____________
                                             Karl L. Cambronne (#14321)
                                             Bryan L. Bleichner (#0326689)
                                             Jeffrey D. Bores (#227699)
                                             Christopher P. Renz (#0313415)
                                             100 Washington Avenue South, Suite 1700
                                             Minneapolis, MN 55401
                                             Phone: 612-339-7300

                                             kcambronne@chestnutcambronne.com
                                             bbleichner@chestnutcambronne.com
                                             jbores@chestnutcambronne.com
                                             crenz@chestnutcambronne.com




                                                35
CASE 0:21-cv-00681-WMW-KMM Doc. 1 Filed 03/10/21 Page 36 of 36




                          Wilbert B. Markovits (pro hac vice)
                          Terence R. Coates (pro hac vice)
                          MARKOVITS, STOCK & DEMARCO, LLC
                          3825 Edwards Road, Ste. 650
                          Cincinnati, OH 45209
                          Telephone No. (513) 651-3700
                          bmarkovits@msdlegal.com
                          tcoates@msdlegal.com


                          ATTORNEYS FOR PLAINTIFF




                              36
